Exhibit FORBEARANCE AGREEMENT AND AMENDMENT TO CREDIT AGREEMENT This Forbearance Agreement and Amendment (the “Agreement”), dated as of September 12, 2008, is among SEMGROUP ENERGY PARTNERS, L.P., a Delaware limited partnership (the “Borrower”), the Guarantors (as defined in the Credit Agreement referred to below) party hereto (collectively, the “Guarantors”) WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”), L/C Issuer and Swing Line Lender under the Credit Agreement referred to below and the Lenders signatory hereto. R E C I T A L S: A.The Borrower, the Administrative Agent and the Lenders that are parties thereto (the “Lenders”) entered into that certain Amended and Restated Credit Agreement dated as of February 20, 2008 (as amended, modified, supplemented and waived from time to time, the “Credit Agreement”). B.The Borrower has informed the Administrative Agent and the Lenders that, as of July 18, 2008, a Change of Control has occurred, as more fully described in the Borrower’s Form 8-K filed on July 21, 2008 and on Schedule 1 hereto.The Borrower has also informed the Administrative Agent and the Lenders that certain provisions of the Omnibus Agreement have terminated, as more fully described in the Borrower’s Form 8-K filed on July 24, 2008 and on
